Case 1:19-cv-00729-JTN-SJB ECF No. 51, PageID.311 Filed 05/10/21 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION


 ROBERT D. SANGO,

         Plaintiff,
                                                                    Case No. 1:19-cv-729
 v.
                                                                    HON. JANET T. NEFF
 SHERRY L. BURT, et al.,

         Defendants.
 ____________________________/


                                            ORDER

       This is a prisoner civil rights action filed under 42 U.S.C. § 1983. Defendant Maus filed a

Motion for Summary Judgment (ECF No. 46). The matter was referred to the Magistrate Judge,

who issued a Report and Recommendation on April 13, 2021, recommending that this Court grant

in part and deny in part the motion. The Report and Recommendation was duly served on the

parties. No objections have been filed. See 28 U.S.C. § 636(b)(1). Accordingly:

       IT IS HEREBY ORDERED that the Report and Recommendation (ECF No. 50) is

APPROVED and ADOPTED as the Opinion of the Court.

       IT IS FURTHER ORDERED that the Motion for Summary Judgment (ECF No. 46) is

GRANTED IN PART AND DENIED IN PART; specifically, the motion is granted with regard to

Plaintiff’s Eighth Amendment claim and denied with regard to Plaintiff’s First Amendment

retaliation claim.



Dated: May 10, 2021                                           /s/ Janet T. Neff
                                                            JANET T. NEFF
                                                            United States District Judge
